—Proceeding pursuant to CPLR article 78 to review a determination of the Commissioner of Hospitals of Westchester County, dated October 3, 1992, which adopted the findings of fact of a Hearing Officer, made after a hearing, finding the petitioner guilty of charges of misconduct and incompetence, rejected the Hearing Officer’s recommendation of a 30-day suspension, and dismissed the petitioner from her position as a Special Attendant II.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
In reviewing an administrative determination, we are lim*523ited to an examination of whether there was substantial evidence to support the determination and whether the administrative body abused its discretion or acted in an arbitrary and capricious manner (see, Matter of Pell v Board of Educ., 34 NY2d 222, 231-232).
Here, the evidence at the hearing consisted primarily of eyewitness testimony. In a case where credibility is the central issue, great weight is given to the Hearing Officer’s findings in determining whether substantial evidence exists to support the charges (see, Matter of Simpson v Wolansky, 38 NY2d 391, 394; Matter of Lawrence v Weinstein, 181 AD2d 888, 889). The Commissioner’s determination that the petitioner verbally abused a patient, left her unit without permission, behaved rudely to a visitor, and was insubordinate, was supported by substantial evidence. The penalty of dismissal was not so disproportionate to the offenses as to shock one’s sense of fairness (see, Matter of Moccio v State of New York, 200 AD2d 574; Matter of Lawrence v Weinstein, supra). Balletta, J. P., Pizzuto, Altman and Hart, JJ., concur.